
	
		II
		110th CONGRESS
		2d Session
		S. 3690
		IN THE SENATE OF THE UNITED STATES
		
			November 17
			 (legislative day, September 17), 2008
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To help struggling families stay in their homes and to
		  ensure that taxpayers are protected when the Secretary of the Treasury
		  purchases equity shares in financial institutions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeowner Assistance and Taxpayer
			 Protection Act.
		IAssisting
			 homeowners
			101.Restructuring
			 loans owned by the government
				(a)Mortgages
			 acquired by the SecretarySection 109(a) of the Emergency
			 Economic Stabilization Act of 2008 (division A of Public Law 110–343) is
			 amended by striking encourage and inserting
			 require.
				(b)Mortgages held
			 by Federal property managersSection 110(b)(1) of the Emergency
			 Economic Stabilization Act of 2008 (division A of Public Law 110–343) is
			 amended by striking encourage and inserting
			 require.
				(c)Obligations
			 secured by mortgages held by Federal property managersSection
			 110(c)(1) of the Emergency Economic Stabilization Act of 2008 (division A of
			 Public Law 110–343) is amended by striking encourage and
			 inserting require.
				102.Requiring
			 lenders to participate in hope for homeowners program when homeowners elect to
			 participateSection 257(b)(1)
			 of the National Housing Act (12 U.S.C. 1715z–23(b)(1)) is amended by striking
			 and existing loan holders and inserting , but required on
			 the part of existing loan holders when homeowners apply,.
			103.Helping
			 families save their homes in bankruptcy
				(a)Special rules
			 for modification of loans secured by residences
					(1)In
			 generalSection 1322(b) of title 11, United States Code, is
			 amended—
						(A)in paragraph
			 (10), by striking and at the end;
						(B)by redesignating
			 paragraph (11) as paragraph (12); and
						(C)by inserting
			 after paragraph (10) the following:
							
								(11)notwithstanding
				paragraph (2) and otherwise applicable nonbankruptcy law—
									(A)modify an allowed
				secured claim secured by the debtor's principal residence, as described in
				subparagraph (B), if, after deduction from the debtor's current monthly income
				of the expenses permitted for debtors described in section 1325(b)(3) of this
				title (other than amounts contractually due to creditors holding such allowed
				secured claims and additional payments necessary to maintain possession of that
				residence), the debtor has insufficient remaining income to retain possession
				of the residence by curing a default and maintaining payments while the case is
				pending, as provided under paragraph (5); and
									(B)provide for
				payment of such claim—
										(i)in an amount
				equal to the amount of the allowed secured claim;
										(ii)for a period
				that is not longer than 40 years; and
										(iii)at a rate of
				interest accruing after such date calculated at a fixed annual percentage rate,
				in an amount equal to the most recently published annual yield on conventional
				mortgages published by the Board of Governors of the Federal Reserve System, as
				of the applicable time set forth in the rules of the Board, plus a reasonable
				premium for risk;
				and
										.
						(2)Conforming
			 amendmentSection 1325(a)(5) of title 11, United States Code, is
			 amended by inserting before with respect the following:
			 except as otherwise provided in section 1322(b)(11) of this
			 title,.
					(b)Waiver of
			 counseling requirement when homes are in foreclosureSection
			 109(h) of title 11, United States Code, is amended by adding at the end the
			 following:
					
						(5)The requirements
				of paragraph (1) shall not apply with respect to a debtor who files with the
				court a certification that a foreclosure sale of the debtor’s principal
				residence has been
				scheduled.
						.
				(c)Combating
			 excessive feesSection 1322(c) of title 11, the United States
			 Code, is amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(3)the plan need not
				provide for the payment of, and the debtor, the debtor's property, and property
				of the estate shall not be liable for, any fee, cost, or charge,
				notwithstanding section 506(b), that arises in connection with a claim secured
				by the debtor's principal residence if the event that gives rise to such fee,
				cost, or charge occurs while the case is pending but before the discharge
				order, except to the extent that—
								(A)notice of such
				fees, costs, or charges is filed with the court, and served on the debtor and
				the trustee, before the expiration of the earlier of—
									(i)1
				year after the event that gives rise to such fee, cost, or charge occurs;
				or
									(ii)60 days before
				the closing of the case; and
									(B)such fees, costs,
				or charges are lawful, reasonable, and provided for in the agreement under
				which such claim or security interest arose;
								(4)the failure of a
				party to give notice described in paragraph (3) shall be deemed a waiver of any
				claim for fees, costs, or charges described in paragraph (3) for all purposes,
				and any attempt to collect such fees, costs, or charges shall constitute a
				violation of section 524(a)(2) of this title or, if the violation occurs before
				the date of discharge, of section 362(a) of this title; and
							(5)a plan may
				provide for the waiver of any prepayment penalty on a claim secured by the
				principal residence of the
				debtor.
							.
					(d)Prohibiting
			 claims arising from violations of consumer protection
			 lawsSection 502(b) of title 11, United States Code, is
			 amended—
					(1)in paragraph (8),
			 by striking or at the end;
					(2)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(10)such claim
				includes a request for damages or rescission based on a failure to comply with
				the Truth in Lending Act (15 U.S.C. 1601 et seq.), or any other provision of
				applicable State or Federal consumer protection law in force when the failure
				to comply occurred, notwithstanding a prior entry of a foreclosure
				judgment.
							.
					(e)Application of
			 amendmentsThe amendments made to title 11, United States Code,
			 by this section shall apply with respect to cases commenced under that title 11
			 on or after the date of enactment of this Act, or pending on the date of
			 enactment of this Act.
				IIProtecting
			 taxpayers
			201.Barring
			 dividend increasesSection
			 113(d) of the Emergency Economic Stabilization Act of 2008 (division A of
			 Public Law 110–343) is amended by adding at the end the following:
				
					(4)DividendsIf
				the Secretary purchases troubled assets under the authority of this Act, the
				financial institutions from which such assets are purchased may not pay
				dividends in a cumulative amount that is higher in the current or a future
				fiscal year than the cumulative dividends paid in the fiscal year immediately
				preceding the sale of the troubled assets until such time as the troubled
				assets are no longer owned by the
				Secretary.
					.
			202.Reducing
			 dividends to pay for excessive executive compensationSection 111(b)(2) of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343) is amended—
				(1)in subparagraph
			 (B), by striking “and” at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting “; and”; and
				(3)by adding at the
			 end the following:
					
						(D)a reduction in
				dividends paid by the institution in its next fiscal year equal to the
				executive compensation paid to senior executive officers in excess of $500,000
				per officer in the current fiscal
				year.
						.
				
